Citation Nr: 1822550	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain prior to August 14, 2017, and in excess of 20 percent thereafter.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1995 to September 1995 and from March 1996 to October 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  That decision granted service connection for a right ankle sprain at 10 percent disabling, effective October 18, 2010.  

The right ankle appeal was previously before the Board in January 2015 and July 2017, when it was remanded for additional evidentiary development.  In a December 2017 rating decision, the RO increased the disability rating to 20 percent disabling from August 14, 2017.  

As the Veteran claimed entitlement to a TDIU based on all of his service-connected disabilities, a claim to TDIU is intertwined with the claim for an increased rating for right ankle sprain.


FINDINGS OF FACT

1.  Prior to August 14, 2017, the Veteran's right ankle sprain exhibited painful dorsiflexion limited to no less than 15 degrees and plantar flexion to 40 degrees, without ankylosis or instability. 

2.  From August 14, 2017, the Veteran's right ankle sprain exhibited painful dorsiflexion limited to 1 degree and plantar flexion to 45 degrees, without ankylosis or instability.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities when considering his education, special training, and employment history.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right ankle sprain from October 18, 2010, have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).

2.  The criteria for an evaluation in excess of 20 percent for right ankle sprain from August 14, 2017, have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107(b); 38 C.F.R. 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5271.

3.  Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Right Ankle Sprain

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, where a veteran has a noncompensable rating and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  

The Veteran's right ankle disability was rated 10 percent disabling from October 18, 2010, and 20 percent disabling from August 14, 2017, under 38 C.F.R. § 4.71a, DC 5271.  

DC 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling, and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, DC 5271. 

Also relevant to disabilities of the ankle, DC 5270 provides that ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  38 C.F.R. § 4.71a , DC 5270. 

Normal ranges of motion of the ankle are dorsiflexion from zero to 20 degrees, and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2017). 

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2017). 

The Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

Further, in evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Additionally, the Court has stated that flare-ups must be factored into an examiner's assessment of functional loss.  Sharp v. Shulkin, 29 Vet. App. 26, 32 (2017).

The Veteran underwent a VA examination of his right ankle in December 2011 which diagnosed right ankle sprain.  Dorsiflexion was to 20 degrees with pain at 20 degrees on active and passive motion and plantar flexion was to 45 degrees with pain at 45 degrees on active and passive motion.  There was no additional limitation of motion on repetitive use due to pain, fatigue, weakness, incoordination, or lack of endurance.  No instability or abnormality was observed.  X-ray examination revealed a normal ankle.  

Another VA examination was conducted in April 2015.  Dorsiflexion was to 15 degrees and plantar flexion was to 40 degrees, with pain experienced upon plantar flexion.  Pain was noted upon examination but not found to cause any functional loss.  The Veteran reported flare-ups after prolonged standing or walking.  Pain, weakness, fatigability, and incoordination were not noted to significantly limit functional ability with repeated use over time.  X-ray examination results were unchanged.

The Veteran underwent another VA examination in August 2017.  Abnormal range of motion was observed, with dorsiflexion to 1 degree and plantar flexion to 45 degrees.  Pain was noted upon examination, causing difficulty ambulating and standing.  He was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  Muscle strength testing was rated a 2 out of 5 on dorsiflexion and 5 out of 5 on plantar flexion.  No ankylosis, instability, or dislocation was observed.  Pain was noted with passive range of motion but not with non-weight-bearing.  The Veteran reported that his ankle gave out every few weeks and that he experienced flare-ups without provocation and flare-ups with cold weather.  He described his functional impairment as difficulty with standing and walking.  The examiner stated that although he was not examined during a flare-up, the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  He further noted that pain and weakness could significantly limit functional ability during flare-ups or when the joint was used repeatedly over time, and that fatigability and incoordination were feasible and likely to occur.  However, it was not possible to determine actual degrees of additional range of motion loss during flare-ups without being examined during a flare-up.  

The Board finds that the Veteran's right ankle disability warrants a 10 percent evaluation prior to August 14, 2017.  The December 2011 VA examination results demonstrated normal range of motion with no additional symptoms upon repetitive use.  The April 2015 VA examination showed slightly limited range of motion with pain on motion, but no further symptoms significantly limiting functional ability.  These results approximate moderate limitation of motion.  The range of motion and symptomology demonstrated and described by the Veteran did not rise to the level of marked limitation of motion.  

The August 2017 VA examination adequately captured the nature, extent, and severity of the Veteran's right ankle disability.  Correia range of motion testing was conducted, the Deluca factors were discussed by the examiner in detail, and although the examiner could not determine additional range of motion loss during flare-ups in actual degrees, the Veteran described flare-ups with the ankle giving way, and causing difficulty standing and walking, and it was determined that the examination results were consistent with this description.

Accordingly, the Board finds that the right ankle disability warrants a 20 percent evaluation from August 14, 2017, the date of the VA examination demonstrating worsening of the condition.  The Veteran's significantly reduced dorsiflexion indicated a marked limitation of motion.  A 20 percent rating is the highest schedular rating available under DC 5271.  Additionally, there is no evidence of ankylosis of the right ankle, warranting an increased evaluation under DC 5270.  Therefore, the Veteran's right ankle sprain merits a 10 percent evaluation from October 18, 2010, and a 20 percent rating from August 14, 2017.

II.  TDIU

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment may also be held to exist, on a facts-found basis (including, but not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16.

The Veteran's service-connected disabilities include: post-traumatic stress disorder (PTSD), rated 70 percent; right ankle sprain, rated 20 percent; left knee subpatellar tendonitis, rated 10 percent; left ankle sprain, rated 10 percent; tinnitus, rated 10 percent; patellofemoral syndrome of the right knee, rated 10 percent; right medial thigh scar, rated 10 percent; traumatic brain injury (TBI), rated 10 percent; bilateral hearing loss, serous otitis media, left ear, rated 10 percent; left ear scar with crusting, rated 0 percent; right medial thigh scar, rated 0 percent; post concussive headaches, rated 0 percent.  His combined evaluation is 90 percent disabling.

With the threshold requirements satisfied, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

By way of background, the Veteran has a high school education.  Prior to service he was employed as a roofer.  During service, his military occupational specialty was food service specialist.  He also reported working as a mechanic in the motor pool.  Following service, he served part-time in the reserves but has not maintained full-time employment.  He reported occasionally serving as a football coach for a middle school football team and teaching summer camp.

The Veteran underwent several VA examinations in December 2011.  He was diagnosed with PTSD, resulting in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  He was also diagnosed with hearing loss and tinnitus, with the functional impact of those conditions noted as needing to request people repeat themselves often in order to understand what was being said.  Left knee subpatellar tendonitis and bilateral ankle sprains were also diagnosed, with no functional impact reported.

A July 2012 VA examination diagnosed right knee subpatellar tendonitis, but noted no functional impact.  A September 2012 VA examination evaluating the Veteran's hearing loss and serous otitis media of the left ear also reported no functional impact.  At a December 2012 VA examination, the Veteran was diagnosed with TBI manifested by subjective symptoms that did not interfere with work, and was diagnosed with post concussive headaches which had no functional impact.  A December 2012 PTSD evaluation determined the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

Various VA examinations were conducted in April 2015 which diagnosed right medial thigh scars, but no functional impact was found.  Reevaluation of the Veteran's bilateral knee and left ankle disabilities found no functional impact, as well.  A PTSD evaluation found significant worsening of symptoms, resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  An August 2015 right ankle examination determined there was no functional impact, as well.

VA examinations were again conducted in January 2016.  The examiner stated that the Veteran's bilateral ankle and bilateral knee conditions might possibly result in some decrease in his ability to perform occupational duties that required extensive weight-bearing, bending, lifting, twisting, climbing, or carrying, but it was less likely than not that these disabilities would completely preclude him from maintaining substantially gainful employment.  The Veteran's service-connected scars were not found to result in any functional impairment to typical occupational duties.  It was determined that his service-connected TBI-related headaches were painful and distracting, but not incapacitating in nature.  The examiner concluded that based on the Veteran's bilateral knees, bilateral ankles, scars, and TBI/headaches, it was less likely than not that the conditions, when taken separately or collectively, would result in his being completely precluded from following or maintaining substantially gainful employment.  A PTSD evaluation determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Hearing loss and tinnitus examinations in March 2016 found no functional impact.  

A VA examination of the Veteran's right ankle in August 2017 found that the ankle disability had significantly worsened and would likely affect employment where he had to ambulate extensively or be on his feet a lot.  

In September 2017, the Social Security Administration (SSA) found that the Veteran became disabled as of April 2015.  His primary diagnosis was trauma and stressor-related disorders and his secondary diagnosis was affective (mood) disorders.  A psychological evaluation conducted in connection with his claim for benefits found multiple conditions to be present, but PTSD, with related anxiety and social avoidance, was primary and found to be highly limiting.  The examiner determined that the Veteran's current mental health limitations precluded him from engaging in his past work activity.

The Board finds that the Veteran has not engaged in substantially gainful employment.  He has stated repeatedly that he did not have full-time employment since separation from the military, which is supported by SSA records.  Although he reported working as a football coach, if compensated, such temporary, part-time work is properly characterized as marginal employment.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, supra.

The Board also finds that the totality of the evidence indicates that the Veteran was rendered unemployable due to his service-connected disabilities.  It is clear that his PTSD symptoms significantly impair his ability to perform tasks and work with others in occupational settings.  Although the January 2016 VA examiner found that the Veteran was not rendered unemployable by his physical service-connected disabilities alone, he did note that the Veteran could not engage in employment requiring extensive weight-bearing, bending, lifting, twisting, climbing, or carrying.  Additionally, his right ankle disability has significantly worsened since that evaluation.  His work history and experience have been limited to positions requiring physical labor.  Although it is conceivable that there may be some occupations that the Veteran might perform, the combination of his psychological symptoms and limitations along with his inability to perform physically-intensive work supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment when his educational and work background are taken into consideration.

In sum, the Veteran's physical and psychological service-connected disabilities are manifested by various symptoms that impact his ability to secure or follow a substantially gainful occupation.  When considering his education, special training, and employment history, the Board concludes that the evidence is at least in equipoise as to whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, based on the evidence of record and resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 10 percent for right ankle sprain prior to August 14, 2017, and in excess of 20 percent thereafter, is denied.

A TDIU is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


